UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6797


DONALD L. HOLLABAUGH,

                Plaintiff - Appellee,

          v.

LEROY CARTLEDGE, Warden, McCormick Correctional Institution;
SCOTT LEWIS, Associate Warden of Operations, McCormick
Correctional Institution,

                Defendants - Appellants,

          and

WILLIAM BYERS, Agency Director, South Carolina Department of
Corrections; ROBERT E. WARD, Deputy Director of Operations,
South Carolina Department of Corrections; LIEUTENANT AIKEN,
McCormick   Correctional  Institution;    OFFICER    HARRIS,
McCormick Correctional Institution; OFFICERS JANE DOE,
McCormick Correctional Institution, in their individual and
official    capacities;  OFFICERS    JOHN    DOE,  McCormick
Correctional Institution, in their individual and official
capacities,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      Bruce H. Hendricks, District
Judge. (9:14-cv-01324-BHH)


Submitted:   February 28, 2017              Decided:   March 21, 2017


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Steven Michael Pruitt, MCDONALD, PATRICK, POSTON, HEMPHILL &
ROPER, LLC, Greenwood, South Carolina, for Appellants.  Cameron
Marshall, CAMERON L. MARSHALL, LLC, Charleston, South Carolina;
V. Brian Bevon, BEVON LAW FIRM LLC, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In     July    2012,        Donald    L.       Hollabaugh,         a    South     Carolina

inmate, was assaulted by two other inmates.                                  Hollabaugh filed

the   underlying       42     U.S.C.    §   1983       (2012)      action      alleging       that

prison officials displayed deliberate indifference by failing to

protect him and violated his right to substantive due process

under the Fourteenth Amendment.                      Both parties moved for summary

judgment;     Defendants          Cartledge      and     Lewis     specifically          invoked

the   defense       of      qualified       immunity.              The       district     court,

accepting     the     recommendation          of      the    magistrate        judge,     denied

both parties’ motions for summary judgment on the deliberate

indifference        claim     and    denied      Defendants’         motion      for     summary

judgment      based      on       qualified      immunity.           Defendants          appeal,

arguing      that     the     district        court      erred      in       denying     summary

judgment on their qualified immunity defense.

      This     court        may    exercise          jurisdiction        only     over       final

decisions, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders.              28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b);     Cohen    v.      Beneficial      Indus.          Loan   Corp.,      337 U.S. 541

(1949).      A final decision is one that “ends the litigation on

the merits and leaves nothing for the court to do but execute

the   judgment.”         Catlin       v.    United      States,      324 U.S. 229,   233

(1945).        Although           interlocutory         orders      generally          are    not

appealable, an order denying a defendant’s claim of qualified

                                                 3
immunity is immediately appealable under the collateral order

doctrine “to the extent that it turns on an issue of law.”

Mitchell v. Forsyth, 472 U.S. 511, 530 (1985); Iko v. Shreve,

535 F.3d 225, 234 (4th Cir. 2008).               However, a district court’s

determination that a genuine issue of material fact exists that

precludes summary judgment on qualified immunity grounds is not

immediately appealable.             Johnson v. Jones, 515 U.S. 304, 313-20

(1995); Culosi v. Bullock, 596 F.3d 195, 201 (4th Cir. 2010).

Thus,     this   court   has    “no    jurisdiction       over   a   claim    that   a

plaintiff has not presented enough evidence to prove that the

plaintiff’s version of the events actually occurred, but [the

court has] jurisdiction over a claim that there was no violation

of clearly established law accepting the facts as the district

court viewed them.”            Winfield v. Bass, 106 F.3d 525, 530 (4th

Cir. 1997) (en banc).

      In this case, the district court denied qualified immunity

to Defendants at the summary judgment stage finding that there

was   a   genuine    issue     of   fact   as   to   whether     they   had    direct

knowledge, or created a policy or practice exercised by their

subordinates        sufficient       to    create    an     inference,        that   a

substantial risk of harm existed and that they were deliberately

indifferent to that substantial risk of serious harm.                         Because

the qualified immunity determination in this matter ultimately

turns on presently unresolved questions of fact rather than on

                                           4
an evaluation of the legal significance of undisputed facts, we

do not possess jurisdiction over this appeal.                  Therefore, we

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       5